Citation Nr: 0609189	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  04-12 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
back disorder to include spondylolisthesis.

2.  Entitlement to service connection for a back disorder to 
include spondylolisthesis.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active service from September 1979 to May 
1984.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Phoenix, Arizona, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

Entitlement to service connection for a back disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDINGS OF FACT

1.  In June 1989, the RO denied service connection for a back 
disorder.  

2.  The evidence submitted since the June 1989 rating is not 
cumulative and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

Additional evidence received since the June 1989 RO decision 
is new and material and the requirements to reopen the 
veteran's claim of entitlement to service connection for a 
back disability have been met.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA duties pursuant to the Veterans Claims Assistance 
Act of 2000 (VCAA) have been satisfied is not required.  The 
Board finds that no further notification or assistance is 
necessary, and deciding the appeal at this time is not 
prejudicial to the veteran. 

Service connection for a low back disability was previously 
denied by the RO in a June 1989 decision on the basis that 
there was no evidence of a back disability.  That decision is 
now final.  

It must first be determined whether new and material evidence 
has been submitted such that the claim may now be reopened.  
38 U.S.C.A. §§ 5108, 7105.  Regardless of the RO's 
determination that new and material evidence had not been 
submitted, the Board must make its own determination of 
whether new and material evidence has been submitted.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

New evidence means existing evidence not previously submitted 
to agency decision makers; and material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2005).

Evidence of record at the time of the prior denial in June 
1989 includes the service medical records and written 
statements of the veteran.  During active service in October 
1980, the veteran received medical care for low back strain.  
He complained of radiating low back pain that occurred while 
jogging.  He denied trauma but admitted that he had 
experienced intermittent mild back problems, previously.  The 
musculoskeletal system was considered normal on the April 
1984 examination conducted prior to separation.  

In October 2002, the veteran filed an application to reopen 
his claim for service connection for a low back disability.  

Pertinent evidence associated with the claims file since the 
RO's June 1989 decision includes VA and private treatment 
records, the veteran's testimony, and written statements.  

The new evidence-in particular, the VA diagnosis regarding 
spondylolisthesis and the private physician's comments and 
opinion relating the appellant's current back disability to 
active service-is new and material and requires reopening of 
the appellant's claim.  The credibility of the evidence is 
presumed for the purpose of determining whether the evidence 
is sufficient to reopen, see Justus v. Principi, 3 Vet. App. 
510, 513 (1992), and the statements raise a reasonable 
possibility of substantiating the claim.  


ORDER

The claim for service connection for a low back disorder is 
reopened.  To this extent only, the appeal is granted.


REMAND

The medical evidence of record clearly reflects an in-service 
injury and a current disability, but is unclear regarding a 
nexus between the in-service injury and the current 
disability and is, accordingly, insufficient to make a 
determination with respect to service connection.

In September 2005, the RO received additional VA outpatient 
records from the veteran and forwarded them to the Board in 
February 2006.  Some of these documents pertain to his back 
disability.  A waiver of consideration by the RO did not 
accompany these documents and the RO did not issue a 
supplemental statement of the case (SSOC).  See 38 C.F.R. 
§ 20.1304(c).
A review of the January 2004 VA examination report shows that 
the veteran stated that he applied for benefits from the 
Social Security Administration (SSA).  The RO should clarify 
whether the veteran was granted SSA benefits, and if so, 
should obtain these records.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be requested to 
update the list of the doctors and health 
care facilities that have treated him for 
his back disability.  All records of the 
treatment afforded to the veteran from 
all the sources listed by him that are 
not already on file should be obtained 
and associated with the file.

2.  All treatment records from the South 
Arizona VA facility that pertain to the 
veteran's back disability from 2002 to 
the present should be obtained.

3.  The Social Security Administration 
should be contacted and asked to furnish 
a copy of the decision awarding 
disability benefits and the evidence on 
which that grant was based.    

4.  Thereafter, the veteran should be 
scheduled for a VA examination with an 
appropriate medical professional to 
obtain: 1) a diagnosis of the veteran's 
current back disability, if any; 2) an 
opinion as to the etiology of any 
diagnosed back disability; and 3) if it 
is the examiner's opinion that the 
veteran's current back disability is not 
related to active service, a detailed 
rationale for discounting any medical 
opinions of record relating the veteran's 
current disability to active service.

5.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a SSOC, and an appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).






______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals









 Department of Veterans Affairs


